Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 19, 2018

                                       No. 04-17-00799-CR

                                     Derri Raye LUKASIK,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR9695
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
        After this court granted two prior extensions, appellant’s brief was due June 18, 2018.
On the due date, appellant filed a third motion for extension of time, asking for an additional four
days in which to file the brief. After review, we GRANT appellant’s motion and ORDER
appellant to file the brief in this court on or before June 22, 2018.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court